DETAILED ACTION

This Office Action is in response to Applicant's Communication received on 05/07/2020 for application number 15/929,526.
2.    	Claims 1-8 are presented for examination. Claims 1 and 6 are independent claims.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiew et al. (U.S. Pub. 2005/0229154) hereinafter Hiew.

Regarding claim 1, Hiew teaches, a method of presenting execution of a computer program during said program’s execution on a computer system, the method comprising 
displaying on a display communicatively coupled to the computer system on which said computer program is executing, by executing computer software instructions inserted into said program (Hiew; user execute program by selecting a button 44 or in the right click menu to cause the execution script in the selected code; paragraph 86), 
a split screen view of operations of the computer program, one portion of said split screen view including first display elements associated with normal operation of the computer program (Hiew; as shown in figure 19, wherein the split screen, bottom 121c a visualizer code panel (as a normal operation panel); paragraph 91 ), and another portion of said split screen view including second display elements caused to be displayed by execution of the computer software instructions inserted into said program, said second display elements providing an explanation of the computer program’s operation (Hiew; as shown in figure 19, panel 121b a flow panel display the flow of the program; paragraph 91, further, as shown in figure 9, “the program flow 122 is displayed as a default and displays program flow icons 126, which are graphical representations of code sections, in the order that they occur in the code”; paragraph 87). 

Regarding claim 2, Hiew teaches all of the claim 1. Hiew further teaches,
wherein the second display elements include some or all of graphic images to illustrate the program’s operation and text describing what is shown in graphic images (Hiew; as shown in figure 2, panel 121b a flow panel display with graphical representation of code with text description; paragraph 91 and 87).

Claims 6-7: they are method claims that corresponding to the method of claims 1-2 above.  Therefore they are rejected for the same reason as claims 1-2 above


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hiew et al. (U.S. Pub. 2005/0229154) hereinafter Hiew  in view of Jayanam (YouTube .

Regarding claim 3, Hiew teaches all of the claim 2. Hiew does not teach expressly,
wherein the second display elements are presented on a transaction-by-transaction basis of the computer program during its execution
However, Jayanam teaches,
wherein the second display elements are presented on a transaction-by-transaction basis of the computer program during its execution (Jayanam; as shown on pages 4 and 5, during execution of the program the breakpoint node highlighted).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Jayanam’s technique of display breakpoint node with highlighted to modify split screen view to display execution code panel and flow panel  of Hiew. The motivation for doing so would have been to improve displaying breakpoint node to efficiently debug the program.


Regarding claim 4, Hiew and Jayanam teaches all of the claim 3. Jayanam further teaches,
wherein transaction-by-transaction processing of the computer program proceeds according to viewer command (Jayanam; as shown on page 1-2, wherein the as user set the breakpoint on selected node so when user execute the program, breakpoint node will be highlighted)

Regarding claim 5, Hiew and Jayanam teaches all of the claim 3. Jayanam further teaches,
wherein transaction-by-transaction processing of the computer program proceeds according to a predetermined processing time that affords a viewer an opportunity to observe the second display elements presented in the split screen view (Jayanam; as shown on page 5-7, when program pause at the breakpoint node with highlight until user start execution to advance the program code and as sown on pages 6 and 7 where next node highlighted (program pause at the breakpoint and user able to observe until user perform input command so program flow to next node)).


Claim 8 is method claim that corresponding to the method of claim 3 above.  Therefore they are rejected for the same reason as claim 3 above


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CFR § 1.111(c) to consider these references fully when responding to this action.  
Lin et al. (US 9,098,291 B2) teaches as user select the cline in code the corresponding block highlighted ([col 16 line 5-21], fig. 9). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARMANAND D PATEL whose telephone number is (571)270-7283.  The examiner can normally be reached on Monday-Friday (IFP) 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Jennifer To can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARMANAND PATEL/
Examiner, Art Unit 2143



/BEAU D SPRATT/Primary Examiner, Art Unit 2143